Matter of Verrino v Bright (2016 NY Slip Op 03891)





Matter of Verrino v Bright


2016 NY Slip Op 03891


Decided on May 18, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2015-03208
 (Docket Nos. V-7349-10, V-1661-11)

[*1]In the Matter of Andrew J. Verrino, respondent,
vNicole Bright, appellant. (Proceeding No. 1)In the Matter of Nicole Bright, appellant,
vvAndrew J. Verrino, respondent. (Proceeding No. 2)


Jennifer Lombardo, Yonkers, NY, for appellant.
Scott Stone, P.C., White Plains, NY, for respondent.
Thomas F. Fanelli, Jr., White Plains, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Westchester County (Hal B. Greenwald, J.), entered March 13, 2015. The order, insofar as appealed from, after a hearing, denied that branch of the mother's petition which was for permission to relocate with the subject child to Ohio.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The parties, who were never married to each other, are the parents of a son born in 2009. In 2011, the mother filed a petition seeking sole custody of the child and permission to relocate with him to Ohio. After a hearing, the Family Court granted that branch of the mother's petition which was for sole custody, and denied that branch of her petition which was for permission to relocate.
When reviewing a custodial parent's request for permission to relocate, the court's primary focus must be the best interests of the child (see Matter of Tropea v Tropea, 87 NY2d 727, 739; Matter of Steadman v Roumer, 81 AD3d 653). Here, the Family Court's determination that the subject child's best interests would not be served by relocating to Ohio was supported by a sound and substantial basis in the record (see Matter of Tropea v Tropea, 87 NY2d at 739; Matter of Karen H. v Maurice G., 101 AD3d 1005; Matter of McBryde v Bodden, 91 AD3d 781). Accordingly, the court properly denied that branch of the mother's petition which was for permission to relocate with the child to Ohio.
DILLON, J.P., CHAMBERS, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court